TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 22, 2020



                                     NO. 03-19-00457-CV


                                   Stanley West, Appellant

                                               v.

                  D&A West Ranch Family Limited Partnership, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO 3 OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on June 17, 2019. Stanley West has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.